The charging part of the information against defendant was as follows: "The said C. L. Norvall *Page 257 
on or about the 25th day of April, A.D. 1921, at and in the county of Tehama, and State of California and prior to the filing of this information, willfully and unlawfully did practice, attempt to practice and advertise and hold herself out as practicing a system or mode of treating the sick and afflicted in this State, without having at the time of so doing, a valid unrevoked certificate from the Board of Medical Examiners of the State of California." She was regularly tried and convicted and sentenced to pay a fine of three hundred dollars, with the alternative of imprisonment in the county jail at the rate of one day's imprisonment for every two dollars of said fine remaining unpaid.
[1] We find no error in the record. The proceedings seem to have been entirely regular and in accordance with the requirements of the law. The jury were correctly instructed by the learned trial judge. The evidence supports the verdict and no reason has been shown, nor does any occur to us, after an examination of the record, why there should be any interference with the judgment. No doubt if counsel for appellant could have discovered any valid reason for calling in question the validity of the result reached in the court below it would have been presented to this court. The failure to make any argument herein on behalf of appellant is not surprising in view of the record.
The judgment and order are affirmed.
Hart, J., and Finch, P. J., concurred.